Citation Nr: 1546718	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  08-31 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent for mechanical low back pain with minimal discogenic degenerative change at L4-5 and L5-S1 (lumbar spine disability) prior to April 17, 2012 (excluding the periods of temporary total evaluation from January 21, 2008 to September 30, 2008, and from June 13, 2011 to April 16, 2012).

2.  Entitlement to a disability rating greater than 40 percent for the lumbar spine disability from April 17, 2012.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability prior to April 17, 2012. 

4.  Entitlement to a temporary total evaluation for surgical or other treatment necessitating convalescence from April 17, 2012.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans

	

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1993 to September 2002.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2012, the Board remanded the case for further evidentiary development, and the case is again before the Board for further appellate proceedings.  

The Board notes that the Board does not have jurisdiction over the matters regarding evaluations for the left and right lower extremity radiculopathy because the Veteran did not submit a notice of disagreement as to the February 2013 and July 2010 rating decisions that granted entitlement to service connection and assigned a separate evaluation for the left and right lower extremity radiculopathy, respectively.  See also March 2013 and July 2010 VA letters (providing notice to the Veteran of the February 2013 and July 2010 determinations and of his appellate rights).  

During the appeal period, the AOJ issued rating decisions that granted temporary total evaluations for lumbar spine surgery with convalescence for the periods from January 21, 2008 to September 30, 2008, and from June 13, 2011 to April 16, 2012, and granted an increased evaluation of 40 percent from April 17, 2012.  See e.g., June 2013 and July 2008 rating decisions.  As these increases do not constitute a full grant of the benefits sought, the Veteran's claims for increased compensation for the lumbar spine disability remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

Also, in a May 2013 rating decision (with notice of the determination provided to the Veteran in June 2013), the AOJ granted entitlement to TDIU on an extraschedular basis from April 17, 2012.  Under Rice v. Shinseki, 22 Vet. App. 447 (2009), a TDIU claim is a component of an increased rating claim.  Rice supports the inference that as long as an increased rating claim remains pending, the TDIU claim remains pending.  Thus, although the Veteran did not submit a notice of disagreement with the May 2013 rating decision, the matter of entitlement to TDIU during the appeal period prior to April 17, 2012 must still be considered in conjunction with the claims for increased compensation for the lumbar spine disability currently on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a May 2012 rating decision, the AOJ granted a temporary total evaluation for surgical or other treatment necessitating convalescence effective from June 13, 2011 to July 31, 2011.  In an April 2012 statement, the Veteran argued that based on an April 2011 medical opinion by Dr. W., a temporary total evaluation for surgical or other treatment necessitating convalescence is warranted for a full year after the assigned effective date for the grant of a total evaluation.  In order words, the Veteran argues that the temporary total evaluation is warranted from June 13, 2011 to June 13, 2012.  In a May 2012 rating decision, the AOJ granted an extension of the temporary total evaluation until January 31, 2012.  

The Veteran submitted a statement in June 2012 expressing disagreement with the May 2012 rating decision, and the Board construes this June 2012 statement as a notice of disagreement against the May 2012 rating decision.  Then, in a June 2013 rating decision, the AOJ granted an extension of the temporary total evaluation until April 17, 2012, the effective date for the Veteran's grant of TDIU.  However, entitlement to TDIU does not preclude entitlement to a temporary total evaluation.  See generally Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); May 2013 rating decision (granting entitlement to TDIU on an extraschedular basis from April 17, 2012 due to service-connected lumbar spine disability).    

Because the June 2013 rating decision is not a full grant of the benefit sought by the Veteran, and because the AOJ has not issued a statement of the case as to the matter of entitlement to a temporary total evaluation for surgical or other treatment necessitating convalescence from April 17, 2012, the appellant should be issued a statement of the case regarding the same.  Manlicon v. West, 12 Vet. App. 238 (1999).  

In March 2012, the Board remanded the matters regarding increased compensation for the lumbar spine disability and directed the AOJ to schedule the Veteran for a VA examination to determine the nature and severity of the Veteran's lumbar spine disabilities and regarding TDIU, and the Board specifically asked the VA examiner to provide an opinion as to whether there is any ankylosis of the spine, and if so, whether such ankylosis is favorable or unfavorable and the extent of any such ankylosis.  However, the Veteran was afforded a VA examination in April 2012, and though the examiner stated that the Veteran cannot bend over, no opinion regarding whether there is ankylosis was provided.  Because the AOJ did not obtain this opinion, the AOJ's actions did not substantially comply with the Board's remand directives, and these matters must again be remanded to afford the Veteran a new VA examination to determine whether there is any unfavorable ankylosis of the entire spine or the entire thoracolumbar spine.  Stegall v. West, 11 Vet. App. 268 (1998).   

Accordingly, the Board remands the issues of entitlement to a disability rating greater than 20 percent for the lumbar spine disability prior to April 17, 2012 (excluding the periods of a temporary total evaluations from January 21, 2008 to September 30, 2008, and from June 13, 2011 to April 16, 2012), and entitlement to a disability rating greater than 40 percent for the lumbar spine disability from April 17, 2012, for a VA examination, as intertwined with the matter of entitlement to a temporary total evaluation for surgical or other treatment necessitating convalescence from April 17, 2012, which the Board has remanded for issuance of a statement of the case.  

The Board notes that the Director of Compensation Services granted entitlement to TDIU due to the lumbar spine disability on an extraschedular basis.  See February 2013 VA Memorandum (noting that the Veteran stopped working on May 26, 2011).  Then, in a May 2013 rating decision, the AOJ granted entitlement to TDIU on an extraschedular basis from April 17, 2012.  The issue of entitlement to TDIU prior to April 17, 2012 is part and parcel of the issues of entitlement to increased compensation for the lumbar spine disability and the Board must consider this issue in conjunction with the same.  Notably, the issue of entitlement to TDIU prior to April 17, 2012 depends on the evaluations for the lumbar spine disability.  See 38 C.F.R. § 4.16(a).  The Board therefore remands the issue of entitlement to TDIU prior to April 17, 2012 for adjudication, as intertwined with the issues of entitlement to increased compensation for the lumbar spine disability.  

Accordingly, the case is REMANDED for the following action:

1. Please issue a statement of the case that addresses the issue of entitlement to a temporary total evaluation for surgical or other treatment necessitating convalescence from April 17, 2012.  Inform the Veteran and his representative that he must perfect a timely appeal for that issue to be considered by the Board.  If, and only if, the Veteran perfects the appeal, return the case to the Board. 

2. Please contact the Veteran and request that he submit or authorize the release of any outstanding records relevant to the lumbar spine, specifically to include any updated relevant private treatment providers.  

Attempts should be made to obtain identified records.  All attempts to fulfill this development should be documented in the claims file. 

3. Please obtain all outstanding relevant VA treatment records, to include records from November 2012 to present.

4. After completing the above development, please schedule the Veteran for a VA examination to determine the nature and severity of the lumbar spine disability.  Forward the claims file to the examiner for review of the case (including Virtual VA and VBMS).  

The examiner is asked to provide an opinion as to the nature, severity, and all symptoms of the lumbar spine disability.  For purposes of this opinion, please specifically address the following:

a. The total duration of any incapacitating episodes due to the lumbar spine disability. 

Please note that an incapacitating episode is a period of acute signs and symptoms that requires bedrest prescribed by a physician and treatment by a physician.  

b. Whether there is unfavorable ankylosis of the entire spine or unfavorable ankylosis of the entire thoracolumbar spine.

Please note that unfavorable ankylosis is a condition in which the entire cervical spine, thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in more or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.

5. Thereafter, adjudicate the claims for increased compensation for the lumbar spine disability on appeal, to include consideration of all evidence received by VA since the February 2013 supplemental statement of the case, and to include on the basis of TDIU for the entire appeal period prior to April 17, 2012.  Then, furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.  Please note that the issues of entitlement to increased compensation for the lumbar spine disability is intertwined with the matter of entitlement to a temporary total evaluation for surgical or other treatment necessitating convalescence from April 17, 2012, which the Board has remanded to the AOJ for issuance of a statement of the case.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




